United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3270
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Thomas L. Graham,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 4, 2010
                                Filed: May 25, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Thomas L. Graham was charged with possession of a stolen firearm, in
violation of 18 U.S.C. §§ 922(j) and 924(a)(2). Graham pleaded guilty in accord with
a written plea agreement, which contained an appeal waiver. The district court1
sentenced Graham to 115 months in prison, within the advisory Guidelines sentencing
range. On appeal, counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the reasonableness of the sentence.



      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
       We will enforce the appeal waiver in this case because Graham’s appeal falls
within the scope of the waiver, the record shows the requisite knowledge and
voluntariness, and enforcing the appeal waiver would not constitute a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where appeal falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result); see also United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

     Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issue not covered by the waiver.
Accordingly, we grant counsel leave to withdraw, and we dismiss this appeal.
                      ______________________________




                                        -2-
                                         2